DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites: “…the aviation biofuel component including 90 vol.% or more of iso paraffins of C10 to C12 and 30 vol. % or more of iso paraffins which are at least C10 or C12” is indefinite.  It appears applicant is attempting to recite the composition of claim 1 but the language of this claim makes it appear as if there are two components one of 90 vol. % or more of iso paraffin C10 to C12 AND 30 vol. % or more of iso paraffin which are at least C10 or C12” so it is unclear what the range of the isoparaffin is in this claim.  This also gives rise to an indefinite range of dependent claims 7 and 8 for 40 % vol. of C12 or 10 respectively.  Applicant may correct the claim such as:  including 90 vol. % or more of iso paraffin of C10 to C12 wherein said 90 vol. % or more comprises 30 vol. % or more of one of C10 or C12.
Claim Interpretation/Introduction

Any and all claim interpretations set forth in the rejections under Section 112 are expressly incorporated herein.  The following claim interpretation and introduction is expressly incorporated into the below rejections as though fully set forth therein.
Claims 1 and 6 recite:  “…comprising 90.0 vol. % or more…” as such the materials which follow can be 100 vol. %.  Said claim goes on to recites:  “…iso paraffins of C10 to C12 and 30.0 vol. % or more of iso paraffins which are at least one of C10 or C12”  As such the composition can be 100 vol.% C10 or 100 vol. % of C12 or some other combination of C10-C12 including C11 provided at least 30.0. Vol. % is either C10 or C12.  So 100 vol. % C10 meets the claim limitation.  100 vol. % C12 meets the claim limitations.
Claims 4 and 9 require 1- 40 vol. % of the composition of claim 1.  So a fuel additive which has 1 % of C10 or 1 % of C12 or 0.33 % C10 with C11-12 or 0.33 % C12 with C10-C11 meets this limitation, on up to a total of 40 % etc.
To the extent overlapping ranges are disclosed the examiner notes same to be obvious:  See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
Since the below cited references teach the claimed composition of a jet fuel which meets various jet fuel specifications as more fully below set forth and a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by  Kowalik et al (US 2006/0199988)
Regarding Claims 1-2:
Kowalik et al (US 2006/0199988) discloses a process for making and a composition of a hydrocarbon fluid produced has at least 99.9 wt.% non normal hydrocarbons [0121] (i.e. non normal defined in said reference a iso paraffin [0049] - 90.0 wt.% or more iso paraffin)  The hydrocarbon fluid may be used as a jet fuel [0159] 
The reference discloses a C12 isoparaffin in an amount of 99.2 wt.%  and 92.5 % inventive distillate 2 as in example G (Table 9) 
The examiner notes that commercial product of Sample A which is 94.1 % Iso C-12 meets the claim limitation for 90 vol.% or more isoparaffin of C10 to C12 with 30 vol.% or more of isoparaffin which is one of C12 and claim 2 for 40 vol.% or more C12 isoparaffin. 

    PNG
    media_image1.png
    206
    882
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    654
    1065
    media_image2.png
    Greyscale

[0179] C12 carbon E G H and J being the inventive non normal (i.e. iso) paraffin having 12 carbons and being in an amount which meets the limitations of claims 1-2 and where C10 non normal carbons are also present in minor amounts.  . 
The hydrocarbon product hydrogenated [0167-0168] which will meet and/or fall within the instantly claimed properties of density, flash point, freezing point, smoke point, kinematic viscosity, etc.

    PNG
    media_image3.png
    792
    527
    media_image3.png
    Greyscale

(meeting the claimed properties of claim 5)

    PNG
    media_image4.png
    565
    522
    media_image4.png
    Greyscale





    PNG
    media_image5.png
    806
    556
    media_image5.png
    Greyscale

The reference teaches over 90 wt.% non normal olefin [0167] including C10 and C11+ 
Kowalik et al (US 2006/0199988) teaches a fluid composition comprising non normal hydrocarbons of at least two different carbon number with an initial boiling point to final boiling point range of 110°-350°C a cetane number of less than 60 [0015-0016] pour point of less than -30°C, freeze point less than -35°C [018-0019] a cetane index less 
The composition is made from C3-C8 olefins which may be oligomerized [0065] the hydrocarbon streams are separated and hydrogenated to form a hydrocarbon fluid [0090] [0096] Fig 1 
The hydrocarbon fluid produced has at least 99.9 wt.% non normal hydrocarbons [0121] no greater than 50 wppm aromatic [0122] no greater than 1 wt.% naphthene [0124] an aerobic biodegradability after 35 days 60 % [125] a cetane no greater than 65 or from 40-60 [0127] a pour point no greater than -100°F [0128] sulfur no greater than 1 wppb [0130] 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalik et al (US 2006/0199988) as applied to claims 1-2 above further in view of:  Gruber US 2009/0299109
Regarding Claims 4-7 and 9-10:
Kowalik et al (US 2006/0199988) discloses a process for making and a composition of a hydrocarbon fluid produced has at least 99.9 wt.% non normal hydrocarbons [0121] (i.e. non normal defined in said reference a iso paraffin [0049] - 90.0 wt.% or more iso paraffin)  The hydrocarbon fluid may be used as a jet fuel [0159] 
The reference discloses a C12 isoparaffin in an amount of 99.2 wt.%  and 92.5 % inventive distillate 2 as in example G (Table 9) 
The examiner notes that commercial product of Sample A which is 94.1 % Iso C-12 meets the claim limitation for 90 vol.% or more isoparaffin of C10 to C12 with 30 vol.% or more of isoparaffin which is one of C12 and claim 2 for 40 vol.% or more C12 isoparaffin. 

    PNG
    media_image1.png
    206
    882
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    654
    1065
    media_image2.png
    Greyscale

C12 carbon E G H and J being the inventive non normal (i.e. iso) paraffin having 12 carbons and being in an amount which meets the limitations of claims 1-2 and where C10 non normal carbons are also present in minor amounts.  . 
The hydrocarbon product hydrogenated [0167-0168] which will meet and/or fall within the instantly claimed properties of density, flash point, freezing point, smoke point, kinematic viscosity, etc.

    PNG
    media_image3.png
    792
    527
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    565
    522
    media_image4.png
    Greyscale





    PNG
    media_image5.png
    806
    556
    media_image5.png
    Greyscale

The reference teaches over 90 wt.% non normal olefin [0167] including C10 and C11+ 
Kowalik et al (US 2006/0199988) teaches a fluid composition comprising non normal hydrocarbons of at least two different carbon number with an initial boiling point to final boiling point range of 110°-350°C a cetane number of less than 60 [0015-0016] pour point of less than -30°C, freeze point less than -35°C [018-0019] a cetane index less 
The composition is made from C3-C8 olefins which may be oligomerized [0065] the hydrocarbon streams are separated and hydrogenated to form a hydrocarbon fluid [0090] [0096] Fig 1 The olefins may be derived from conversion of an oxygenate such as methanol, etc. [0058]
The hydrocarbon fluid produced has at least 99.9 wt.% non normal hydrocarbons [0121] no greater than 50 wppm aromatic [0122] no greater than 1 wt.% naphthene [0124] an aerobic biodegradability after 35 days 60 % [125] a cetane no greater than 65 or from 40-60 [0127] a pour point no greater than -100°F [0128] sulfur no greater than 1 wppb [0130] 
	Kowalik does not expressly disclose the hydrocarbon jet fuel product in an amount of 1-40 % of a jet fuel or the olefins from an oxygenate being derived from biomass having cellulose and hemicellulose or olefins of both pentene and hexene.
Gruber US 2009/0299109 like Kowalik discloses an iso paraffinic jet fuel hydrocarbon formed from oligomerization of olefins and hydrogenation etc. to result in a C10-12 iso paraffin product.  Gruber discloses a process for making renewable hydrocarbons comprising:

    PNG
    media_image6.png
    538
    527
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    94
    533
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    181
    520
    media_image8.png
    Greyscale

Where the product is branched and includes branched C12 alkanes.
And forming a jet fuel

    PNG
    media_image9.png
    463
    559
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    121
    538
    media_image10.png
    Greyscale

(overlapping the range of claims 4-7 and 9-10 for C12 isoparaffin jet fuel component and fuel composition) The composition may be formed from dimers and trimers of iso pentene [0262] 
For example:

    PNG
    media_image11.png
    449
    978
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    390
    1028
    media_image12.png
    Greyscale

Gruber US 2009/0299109 discloses  a process for making renewable hydrocarbons made by a process using biomass (i.e. including hemicellulose and cellulose) which is processed for form olefins including pentene and hexene (overlapping ranges) which is oligomerized and hydrogenated to form the final iso paraffin. (i.e. thereby encompassing dimers) see also [0137 and 0139] for dimers of alkenes via oligomerization including dimers of hexene, heptene, etc. [0140] [0152-0153]   see also [0132] pentene and [0259] for isopentene which is oligomerized including dimers of isopentene and further treated to form jet fuel [0259-0260]
biomass [0048] having lignin, hemicellulose and cellulose [0052-0054] (meeting the limitations of claim 6) sources of biomass comprise cellulose, hemicellulose and lignin [0123] which are treated to form various products such as biofuel precursor, and alcohols and further treated to form the hydrocarbon fluid [0121-0123] 

    PNG
    media_image6.png
    538
    527
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    94
    533
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    181
    520
    media_image8.png
    Greyscale

12 alkanes and overlaps and encompasses and overlap C10 iso alkanes).
And forming a jet fuel

    PNG
    media_image9.png
    463
    559
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    121
    538
    media_image10.png
    Greyscale

The composition may be formed from dimers and trimers of iso pentene [0262] 
For example:
Jet fuel can be blended with up to 58 vol.% conventional petroleum derived Jet A1 [0281] (overlapping the range of claims 4, 6, and 9)
Jet fuel may have additives such as dinonylnaphthyl sulfonic acid and 10 % aromatics to improve performance [0255-0256] or 40 % of the hydrocarbon fuel renewable component and may be blended with petroleum based jet fuel [0199] (overlapping the range of claims 4, 6, 7 and 9)
may comprise 10- 50 % of the renewable twelve carbon iso alkane [0219] (overlapping the range of claims 6, 7 and 9)
The jet fuel comprises optional non hydrocarbon additives and meets the ASTM specifications D1655 and may comprise petroleum jet fuel as well [0095] including density smoke point flash point etc. [0101-0105]  
The jet fuel will meet ASTM specifications such as D1655 for jet fuel [0265, 0281] 
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to obtain the alcohol to form the olefins including pentene and hexene to make the iso paraffin of Kowalik as taught by Gruber from fermentation of biomass having cellulose and hemicellulose, etc. as it is a renewable source and provides the appropriate alcohol for further oligomerization and iso paraffin formation to result in a jet fuel blending hydrocarbon.
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to add the iso paraffin of Kowalik to another base fuel such as a petroleum base fuel in amounts such as those as taught by Gruber to formulate a jet fuel which will meet the ASTM specifications. 
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-113405A
Regarding Claims 1-5:
JP 2015-113405A discloses a jet fuel product having the claimed C10-C12 isoparaffin content (See Embodiment 1) of 93 vol. % overlapping the ranges of claims 1-8:
Partial Translation of JP 2015-113405 A
[0024]


Fuel oil base
Jet fuel product
JIS standard (jet fuel)

Embodiment 1
Comparative example 1
Comparative example 2
Comparative example 3
Embodiment 1
Embodiment 2
Comparative example 1
Comparative example 2
Comparative example 3
Reference example 

Oil-type jet fuel*1
% by volume
0
0
0
0
0
30
0
0
0
100

Oil-type kerosene
% by volume
0
0
0
0
0
0
0
0
0
0

Cashew nut shell oil processed fuel oil base material
% by volume
100
0
0
0
100
70
0
0
0
0

Hydrogenated BDF*3
% by volume
0
100
0
0
0
0
100
0
0
0

FAME*4
% by volume
0
0
100
0
0
0
0
100
0
0

GTL*5
% by volume
0
0
0
100
0
0
0
0
100
0

Density (15°C)
g/cm3
0.7753
0.7741
0.8739
0.7373
0.7753
0.7798
0.7741
0.8739
0.7373
0.7903
0.775 – 0.840
Precipitation point
°C
< -70.0
-49
16.0
< -70
< -70
< -70
-49
16.0
< -70
-53.5 
-47.0 or lower
Smoke point
mm
44.0
38.0
--
> 50.0
44.0
38.0
38.0
--
> 50.0
26.5
19.0 or higher
Ignition point
°C
43.5
71.0
182.0
40.5
43.5
43.0
71.0
182.0
40.5
42.0
40.0 or higher
Distillation characteristics 
°C
IBP
156.0
169.0
313.5
152.5
156.0
155.0
169.0
313.5
152.5
152.5
140.0 or higher

10% by volume
167.5
173.0
332.0
161.0
167.5
167.0
173.0
332.0
161.0
165.0
205.0 or lower

30% by volume
178.6
188.0
341.0
165.5
178.6
177.5
188.0
341.0
165.5
174.5


50% by volume
188.8
205.0
355.0
169.0
188.8
188.0
205.0
355.0
169.0
186.5


70% by 

215.5
357.0
176.5
208.2
206.5
215.5
357.0
176.5
203.0


90% by volume
230.2
225.0
369.0
185.5
230.2
230.0
225.0
369.0
185.5
229.0


95% by volume
238.8
241.5
--
191.0
238.8
239.0
241.5
--
191.0
240.5
268.0 or lower

EP
254.0
258.0
--
201.5
254.0
253.5
258.0
--
201.5
252.0
300.0 or lower
Aromatic part (FIA method)
% by volume
< 1.0
< 1.0
< 1.0
< 1.0
< 1.0
6.1
< 1.0
< 1.0
< 1.0
20.2
25.0 or lower
Heat generation quantity
MJ/L
34.00
33.95
34.96
32.62
34.00
34.05
33.95
34.96
32.62
34.21


Judg-ment
Excellent
Good
Excellent
Unable
Excellent
Excellent
Good




Percentage of C10 – C14
% by volume
93
--
--
--
93
65
--
--
--
--

Precipitation rate (20°C)

1.4289
1.4196
1.4527
--
1.4289
1.4327
1.4196
1.4527
--
1.4415



[0025]
[Table 2]

Kerosene product
JIS Standard (No. 1 kerosene)

Embodiment 1
Embodiment 3
Comparative example 1
Comparative example 2
Comparative example 3
Comparative example 4

Oil-type jet fuel*1
% by volume
0
0
0
0
0
0

Oil-type kerosene
% by volume
0
30
0
0
0
100

Cashew nut shell oil processed fuel oil base material
% by volume
100
70
0
0
0
0

Hydrogenated BDF*3
% by volume
0
0
100
0
0
0

FAME*4
% by volume
0
0
0
100
0
0

GTL*5
% by volume
0
0
0
0
100
0

Density (15°C)
g/cm3
0.7753
0.7796
0.7741
0.8739
0.7373
0.7895

Precipitation point
°C
< -70.0
< -70.0
-49
16.0
< -70.0
-53.0

Smoke point
mm
44.0
34.0
38.0
--
> 50.0
26.5
23 or higher
Ignition point
°C
43.5
43.0
71.0
182.0
40.5
42.0
40 or higher
Distillation characteristics 
°C
IBP
156.0
155.4
169.0
313.5
152.5
154.0
140 or higher

10% by volume
167.5
167.5
173.0
332.0
161.0
168.0


30% by volume
178.6
177.5
188.0
341.0
165.5
175.0


50% by volume
188.8
187.5
205.0
365.0
169.0
184.5


70% by volume
208.2
207.0
215.5
357.0
176.5
175.0


90% by volume
230.2
228.5
225.0
360.0
185.5
224.5


95% by volume
238.8
238.0
241.5
--
191.0
236.5
270 or lower

EP
254
252.5
258.0
--
201.5
248.0

Aromatic part (FIA method)
% by volume
< 1.0
5.4
< 1.0
< 1.0
< 1.0
18.1

Heat generation quantity
MJ/L
34.00
34.07
33.95
34.96
32.62
34.22


Judgment
Excellent
Excellent
Good
Excellent
Unable
Excellent

Percentage of C10 – C14
% by volume
93
65
--
--
--
--

Precipitation rate (20°C)

1.4289
1.4325
1.4196
1.4527
--
1.4409



Translations Service Center
United States Patent and Trademark Office
April 20, 2021

(Embodiment 1 meeting the limitations for density, freeing point, smoke point, flash point, etc. of the instant claims for the biofuel component and overlapping the range of claims 6-8 and 9 for 1-40 % of the biofuel component with another fuel component such as kerosene as above set forth in embodiment 2).
JP 2015-113405A teaches a fuel base material having 99 % by volume of at least one isoparaffin having 10 to 14 carbon atoms with at least on in an amount of 60 % by vol. Or more based on the saturated hydrocarbon (Abstract) The base material can be 50 to 100 % vol. Of the fuel composition (See page 2 [4].  The fuel base material has excellent low temperature performance and high calorific value (P2L30-40 approx.) the fuel has S less than 1 ppm aromatic less than 0.1 vol. % and a smoke point of 38 mm or more and precipitation point of - 50°C or less and last par. [02-04]) 
The density at 15°C is 0.75 g/cm3 to 0.87 g/cm3 or 0775 g/cm3 to 0.4 g/cm3(P3 L10-20) 

C10-C14 isoparaffins are 93 % of composition Table ) 

    PNG
    media_image13.png
    557
    297
    media_image13.png
    Greyscale
The fuel of example 1 is 100% the fuel of production example 1 (P7 translation) 
This fuel was produced from oil from raw cashew nut shell (cashew nut shell is biomass comprises cellulose and hemicellulose) and formed C10-14 isoparaffin and naphthene (P5) having 93% C12-14 isoparaffin, smoke point of 44, density 0.7753 g/cm3 pour point -70°C etc. As above set forth. 
The composition is made by a process different than that of instant claim 6.


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruber (US 2009/0299109) 
Regarding Claims 1-10:
Gruber US 2009/0299109 discloses a process for making renewable hydrocarbons comprising:

    PNG
    media_image6.png
    538
    527
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    94
    533
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    181
    520
    media_image8.png
    Greyscale

Where the product is branched and includes branched C12 alkanes.
forming a jet fuel

    PNG
    media_image9.png
    463
    559
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    121
    538
    media_image10.png
    Greyscale

(overlapping the range of claims 4-7 and 9-10 for C12 isoparaffin jet fuel component and fuel composition)
The composition may be formed from dimers and trimers of iso pentene [0262] 
For example:

    PNG
    media_image11.png
    449
    978
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    390
    1028
    media_image12.png
    Greyscale

Gruber US 2009/0299109 discloses  a process for making renewable hydrocarbons made by a process using biomass (i.e. including hemicellulose and cellulose) which is processed for form olefins including pentene and hexene (overlapping ranges) which is oligomerized and hydrogenated to form the final iso paraffin. (i.e. thereby encompassing dimers) see also [0137 and 0139] for dimers of alkenes via oligomerization including dimers of hexene, heptene, etc. [0140] [0152-0153]   see also [0132] pentene and [0259] for isopentene which is oligomerized including dimers of isopentene and further treated to form jet fuel [0259-0260]
biomass [0048] having lignin, hemicellulose and cellulose [0052-0054] (meeting the limitations of claim 6) sources of biomass comprise cellulose, hemicellulose and lignin [0123] which are treated to form various products such as biofuel precursor, and alcohols and further treated to form the hydrocarbon fluid [0121-0123] 

    PNG
    media_image6.png
    538
    527
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    94
    533
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    181
    520
    media_image8.png
    Greyscale

branched C12 alkanes and overlaps and encompasses and overlaps C10 iso alkanes.
And forming a jet fuel

    PNG
    media_image9.png
    463
    559
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    121
    538
    media_image10.png
    Greyscale

The composition may be formed from dimers and trimers of iso pentene [0262] 
For example:
Jet fuel can be blended with up to 58 vol.% conventional petroleum derived Jet A1 [0281] (overlapping the range of claims 4, 6, and 9)
Jet fuel may have additives such as dinonylnaphthyl sulfonic acid and 10 % aromatics to improve performance [0255-0256] or 40 % of the hydrocarbon fuel renewable component and may be blended with petroleum based jet fuel [0199] (overlapping the range of claims 4, 6, 7 and 9)
may comprise 10- 50 % of the renewable twelve carbon iso alkane [0219] (overlapping the range of claims 6, 7 and 9)
The jet fuel comprises optional non hydrocarbon additives and meets the ASTM specifications D1655 and may comprise petroleum jet fuel as well [0095] including density smoke point flash point etc. [0101-0105]  
The jet fuel will meet ASTM specifications such as D1655 for jet fuel [0265, 0281] 
ASTM D1655 for convenience of applicant:

    PNG
    media_image14.png
    594
    934
    media_image14.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See PTO 892 accompanying this office action (if recited on the IDS, the reference may not be listed on the PTO 892) For example:
Gruber et al (US 2012/0238787) discloses a renewable composition of renewable jet fuel (Abstract Fig 1) formed from oligomers of C12 olefins (Fig 2) having C10-14 iso paraffin (Fig 4) The composition is formed form C6-24 olefin oligomers [0019] 
Alcohols from fermentations of biomaterial is formed [0121-0122] [0125-0127] and are processed such as by dehydrogenation and oligomerization etc. [0131] to form alkenes including dimers of hexenes  [0140-0142] 
The composition can be used as a jet fuel [0100] having a flash point minimum suitable for jet fuel such as 38°C density 775-840 kg/m3 at 15 [0101] lower temperature operability of jet fuel -60°C freeze point such as for Jet A or Jet A-1 fuel and viscosity  of max 8 mm2/s [0102] smoke point minimum of 25 mm [0103] and the oligomers such as those for jet fuel [0162] are hydrogenated [0163] so as to form jet fuels which meet the JFTOT oxygen tests [0178] The renewable jet fuel is in the composition in range of 0.01 to 100 % [0206] the fuel comprises one of the following 8 and 12 carbon compounds:  2,2,4-trimehylpentant, 2,2,4,4,6pentamethylhepatne, 2 methyl pentene, 2,4-dimethylheptane, 2,4,6-triemtylnonane [02226] (i.e. C12 isoparaffin up to 100%)

    PNG
    media_image15.png
    513
    522
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    449
    948
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    358
    954
    media_image17.png
    Greyscale

Derr et al (US 2011/0203253) discloses preparing as fuel composition that comprises iso paraffins and has a freeze point of less than -50 °C (Abstract) at least 70 wt.% of the saturated alkanes are C10-12 [0038] iso saturated and cyclo saturate alkanes and normal saturated alkanes have a ratio of at least 5.0 i-n ratio to provide fuel characteristics such as good freeze point [0040] the composition which is bio derived may be used in an aviation fuel such as JP-8 (jet fuel) [0064] and has at least 65 wt.% bio derived iso saturated alkanes and normal alkanes C10 to C12 and the fuel has a flash point of at least about 35°C, freeze point of less than -50 °C a density of at least 0.73 g/ml and energy density of greater than 44 MJ/kg. [0064-0068] 
The fuel comprises 59-92 vol.% mixture as iso and normal saturated alkanes with i-n ratio as previously specified (i.e. 5) [0069] (so if 5:1 iso:normal and 92 vol. % then approx.. 72 % iso and 18 % normal approx. and at 2:1 with 92 vol.% 60%iso:30%normal.)

    PNG
    media_image18.png
    201
    443
    media_image18.png
    Greyscale

The composition may be combined with a petroleum component to form a fuel composition having a flash point of at least 35°C, a free point of less than -50°C, density of at least 0.73g/ml an energy density of at least 44 J/kg the bio component having iso to normal ratio of at least about 5 and being at least 70 wt.% C10-12  (See claims 1-5 reference) 
Firth et al (US 2012/0197032) discloses a fuel composition from natural oils which are isomerized paraffins [0035] and constitute a jet fuel and aviation fuel [0038] the fuel is made from olefins such as C10 olefins [0055]   The fuel is a C10 C12 hydrocarbon kerosene type jet fuel [0095] the fuel is a hydrogenated product of 15-25 C7, less than 5 C8, 20-40% C9, 20-40% C10, less than 5% C11, 15-25% C12 less than 5% C13 has a heat of combustion of 40-44 MJ/kg a density of 0.7-0.75 and a final boiling point of 220°-240°C [0099][0123] and may be used a jet fuel [0124] 
The olefins include hexane and pentene etc. [0112]  
Firth et al (US 2013/0006012) discloses a refined natural oil and forms C10-C12 kerosene type jet fuel compositions which are hydrogenated and saturated [0108] 20-40 wt.% C10, less than 5 % C11 15-25 % C12.  [0112] 

    PNG
    media_image19.png
    618
    585
    media_image19.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PAMELA H WEISS/Primary Examiner, Art Unit 1796